t c memo united_states tax_court john m and norma a mikalonis petitioners v commissioner of internal revenue respondent docket nos filed date harry c citrino jr for petitioners joellyn r cattell for respondent memorandum opinion dean special_trial_judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively the issue for decision is whether social_security_benefits received by petitioner john m mikalonis petitioner in and include the worker’s compensation payments he received from a private insurer in each year - the facts have been fully stipulated and are so found all section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure petitioners resided in philadelphia pennsylvania at the time their petition was filed background petitioner received worker’s compensation payments during and from a private insurer petitioners filed jointly form sec_1040 u s individual income_tax returns for both years on their return petitioners reported adjusted_gross_income of dollar_figure they reported social_security_benefits received of dollar_figure and treated dollar_figure of that amount as taxable petitioners did not report worker’s compensation benefits on their return petitioner’s form ssa-1099 social_security_benefit statement reports that petitioner received net benefits of dollar_figure the net benefits include payments made in of dollar_figure for dollar_figure for and dollar_figure for the payments were reported as consisting of dollar_figure paid_by check or direct deposit dollar_figure in medicare premiums_paid for petitioner dollar_figure in worker’s compensation offset and dollar_figure in attorney's_fees and ssi offset t all numbers have been rounded to the nearest dollar - - petitioners reported on their form_1040 u s individual_income_tax_return adjusted_gross_income of dollar_figure petitioners did not report worker’s compensation payments but they did report social_security_benefits received of dollar_figure and treated dollar_figure of that amount as taxable petitioner’s form ssa-1099 reports that petitioner received net benefits of dollar_figure for the net benefits received were reported as consisting of dollar_figure paid_by check or direct deposit dollar_figure in medicare premiums_paid for petitioner and dollar_figure in worker’s compensation offset of these amounts dollar_figure is nontaxable payments respondent determined that the worker’s compensation offsets reported on petitioner’s forms ssa-1099 for taxable years and must be included in his social_security_benefits received the deficiency at issue results from the respondent also determined that the dollar_figure reported as attorney's_fees and ssi offset on petitioners’ form ssa- which petitioners failed to report on their federal_income_tax return are social_security_benefits received by petitioner it is not clear whether any of this amount is for or whether it is attributable to the earlier years for which benefits were paid in although petitioners contested in their petition the entire deficiency determined by respondent they made no stipulations or argument on brief regarding this amount we thus deem them to have conceded this issue see 91_tc_524 ndollar_figure 67_tc_94 n q4e- corresponding increase in petitioners’ adjusted_gross_income petitioners contend that the social_security_benefits reported on the forms ssa-1099 as worker’s compensation offset should not be included as part of petitioner’s social_security_benefits they argue that there was no offset but merely a nonpayment because neither petitioner nor the insurance_company that paid the worker’s compensation benefit to petitioner received payments of the amounts reported from the social_security administration discussion gross_income includes all income from whatever source derived unless specifically excluded sec_61 generally gross_income does not include amounts received under workmen’s compensation actss as compensation_for personal injuries or sickness sec_104 social_security_benefits however are included in gross_income as provided by sec_86 married taxpayers filing a joint_return whose modified_adjusted_gross_income plus one-half of their social_security the increase in petitioners’ adjusted_gross_income in resulted in a computational adjustment to petitioners’ itemized_deductions petitioners appear to dispute this adjustment alleging in their petition that respondent erred in disallowing certain expenses and deductions petitioners however have presented no evidence or argument regarding this issue and we thus deem them to have conceded it see rybak v commissioner supra zimmerman v commissioner supra our determination of the social_security issue will resolve the computational adjustment - - benefits exceeds dollar_figure must include up to a maximum of percent of their social_security_benefits in their gross_income see sec_86 b and c respondent determined that percent of the social_security_benefits petitioner received for and percent of the benefits he received for are includable in his gross_income for each respective tax_year petitioners do not dispute that percent of the social_security_benefits petitioner received for each year is taxable nor do they dispute that petitioner received worker’s compensation benefits from a private insurer in the amounts by which his social_security_benefits were offset petitioners however argue that the social_security administration never paid the benefits reported as worker’s compensation offset and thus those amounts should not be included in petitioners’ gross_income sec_86 clearly provides that such offsets are social_security_benefits for purposes of determining gross_income if any social_security_benefit is reduced by reason of the receipt of a benefit under a workmen’s compensation act the term social_security_benefit includes that portion of such benefit received under the workmen’s compensation act which equals such reduction sec_86 was added to the internal_revenue_code by the social_security amendments act of publaw_98_21 97_stat_80 the house report states in relevant part -- - social_security_benefits potentially subject_to tax will include any workmen’s compensation whose receipt caused a reduction in social_security disability benefits for example if an individual were entitled to dollar_figure of social_security disability benefits but received only dollar_figure because of the receipt of dollar_figure of workmen’s compensation benefits then for purposes of the provisions taxing social_security_benefits the individual will be considered to have received dollar_figure of social_security_benefits h rept pincite u s c c a n petitioners argue that sec_86 does not call for offsets to be considered taxable_income they contend that the legislative intent of the statute is to tax the social_security_benefits which were to be paid in place of the workers’ compensation benefits once workers’ compensation benefits were terminated petitioners’ interpretation of the statute is without merit the language of sec_86 1s unambiguous neither the clear language of the statute nor the explanation in the legislative_history conceives that an actual payment from the social_security administration is required in order to have an offset the provisions of the statute apply to worker’s compensation benefits paid from a private insurer see willis v commissioner tcmemo_1997_290 accordingly we uphold respondent’s determination that petitioner’s social_security_benefits for and include those amounts reported on his forms ssa-1099 as attributable to those years - on brief petitioners request that they either be permitted to elect the limitation provisions of sec_86 for the llump- sum benefits paid in or that they be permitted to refund the amounts actually paid to them by the social_security administration the election provisions of sec_86 even if petitioners were able to perfect such an election would do nothing to limit petitioners’ tax_liability respondent’s determination of the deficiency in petitioners’ tax_year resulted from the inclusion of only dollar_figure of social_security_benefits which are the benefits reported as attributable to petitioners’ alternative request likewise affords them no relief taxpayers reporting income on the cash_method_of_accounting such as petitioners must include an item in income for the taxable_year in which the item is actually or constructively received see sec_451l a petitioners may not retroactively erase the receipt of income in and by refunding it in a subsequent tax_year see 11_tc_227 see also commissioner v gaddy f 2d 5th cir affg in part and remanding in part 38_tc_943 114_tc_587 discussing claim_of_right_doctrine we thus confine our consideration of petitioners’ tax_liability to the specific facts presented to reflect the foregoing decisions will be entered for respondent
